     Case 2:19-cv-02246-GMN-EJY Document 64 Filed 03/08/21 Page 1 of 3




 1                                     UNITED STATES DISTRICT COURT
 2                                              DISTRICT OF NEVADA
 3                                                           ***
 4       DAVID A. HANO,                                                  Case No. 2:19-cv-02246-GMN-EJY
 5                      Plaintiff,
                                                                                         ORDER
 6             v.
 7       STATE OF NEVADA, et.al.,
 8                      Defendant.
 9
10            Before the Court is Plaintiff David Hano’s Motion to Substitute A Named Defendant for An

11   Unnamed Defendant and Seek Service of the Same. 1 ECF No. 63.

12            On September 3, 2020, the Court granted Plaintiff’s application to proceed in forma pauperis,

13   screened the operative First Amended Complaint (ECF No. 24), and permitted Plaintiff’s federal and

14   state deliberate indifference to serious medical needs claims to proceed against Defendants Associate

15   Warden Jeremy Bean (“Bean”), Dr. Gregory Bryan (“Bryan”), John Faulkner (“Faulkner”),

16   Cornelius Finley (“Finley”), Julie Matousek (“Matousek”), Michael Minev (“Minev”), Gary

17   Piccinini (“Piccinini”), Arianna Rhynard (“Rhynard”), Jonathan Weber (“Weber”), Brian Williams

18   (“Williams”), R.N. Mary (“Mary”), Nurse Jaymie (“Jaymie”), and Mathison. ECF No. 23 at 22.

19   The Court ordered the Attorney General to file a notice advising the Court and Plaintiff of (a) the

20   names of the defendants for whom he accepts service; (b) the names of the defendants for whom he

21   does not accept service; and, (c) the names of the defendants for whom he is filing the last-known-

22   address information under seal. Id. at 23.

23            On October 8, 2020, the Attorney General accepted service on behalf of Defendants Bean,

24   Bryan, Faulkner, Finley, Matousek, Minev, Piccinini, Rhynard, Weber, and Williams. ECF No. 28

25   at 1. The Attorney General did not accept service on behalf of Defendants Mary, Jaymie, and

26   Mathison because Plaintiff did “not sufficiently identify these defendants in his First Amended

27   Complaint.” Id. at 2 (internal citation omitted).

28   1
              The Court has made typographical changes to the title of Plaintiff’s Motion for the sake of clarity.
     Case 2:19-cv-02246-GMN-EJY Document 64 Filed 03/08/21 Page 2 of 3




 1              On January 6, 2021, the Clerk of Court entered a Notice of Intent to Dismiss Defendants

 2   Mary, Jaymie, and Mathison pursuant to Fed. R. Civ. P. 4(m). ECF No. 45. Five days later, Plaintiff

 3   filed his Notice of Good Cause for Failure to Provide Service and Request for Extension, indicating

 4   that he could not serve these Defendants because he “lacks enough detail to provide service”; to that

 5   end, Plaintiff sought “discovery in order to uncover the full identities of these defendants.” ECF No.

 6   47 at 1.

 7              On January 19, 2021, the Court entered the Scheduling Order in this matter. ECF No. 48.

 8   The Court issued its Scheduling Order in part to permit “Plaintiff … to ask the served Defendants,

 9   through written interrogatories for last names and, if known, last known addresses for each of the

10   individuals Plaintiff has not yet sufficiently identified for purposes of service. This will then allow

11   Plaintiff to substitute the named individuals for Doe defendants and seek service of the same.” Id.

12   at 3. The Court also granted Plaintiff leave to file a motion seeking permission to serve Defendants

13   Mary, Jaymie, and Mathison no later than March 31, 2021. Id. at 6.

14              Plaintiff’s present Motion indicates that he has sufficiently identified Jaymie as “Jaymie

15   Carbrera,” and he now seeks service of process on this Defendant. ECF No. 63 at 2.

16              IT IS HEREBY ORDERED that Plaintiff’s Motion to Substitute A Named Defendant for An

17   Unnamed Defendant and Seek Service of the Same (id.) is GRANTED.

18              IT IS FURTHER ORDERED that, within fourteen (14) court days after the date of this

19   Order, the Attorney General shall file a notice advising the Court and Plaintiff whether he shall or

20   shall not accept service on behalf of Defendant Jaymie Carbrera. If the Attorney General cannot

21   accept service on behalf of this Defendant, the Attorney General shall file, under seal, but shall not

22   serve the inmate Plaintiff the last known address of this Defendant for whom he has such

23   information. If the last known address of this Defendant is a post office box, the Attorney General

24   shall attempt to obtain and provide the last known physical address(es).

25              IT IS FURTHER ORDERED that if service cannot be accepted for Defendant Jaymie

26   Carbrera, Plaintiff shall file a motion identifying this unserved Defendant, request issuance of a

27

28
                                                        2
     Case 2:19-cv-02246-GMN-EJY Document 64 Filed 03/08/21 Page 3 of 3




 1   summons, and specify a full name and address for this Defendant. Plaintiff shall provide the full

 2   name and address for this Defendant if the Attorney General does not provide last-known-address

 3   information for the same.

 4            IT IS FURTHER ORDERED that if the Attorney General accepts service of process for

 5   Defendant Jaymie Carbrera, this Defendant shall file and serve an answer or other response to

 6   Plaintiff’s First Amended Complaint (ECF No. 24) within sixty (60) court days after the date of this

 7   Order.

 8            IT IS FURTHER ORDERED that, henceforth, Plaintiff shall serve upon Defendant Jaymie

 9   Carbrera or, if an appearance has been entered by counsel, upon his or her attorney, a copy of every

10   pleading, motion, or other document submitted for consideration by the Court. Plaintiff shall include

11   with the original document submitted for filing a certificate stating the date that a true and correct

12   copy of the document was mailed or electronically filed to this Defendant or counsel for this

13   Defendant. If counsel has entered a notice of appearance, Plaintiff shall direct service to the

14   individual attorney named in the notice of appearance, at the physical or electronic address stated

15   therein. The Court may disregard any document received by a District Judge or Magistrate Judge

16   which has not been filed with the Clerk, and any document received by a District Judge, Magistrate

17   Judge, or the Clerk which fails to indicate a certificate showing proper service.

18            DATED THIS 8th day of March, 2021.

19
20
                                                   ELAYNA J. YOUCHAH
21                                                 UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                       3
